Poch, J. This cause coming to be heard on the motion of the Respondent for summary judgment, due notice being given and the Court being fully advised: Finds that complaint seeks recovery for damages caused by minor wards placed with the Claimant by the Department of Children and Family Services. Such recovery is barred because the Department of Children and Family Services is not subject to the provisions of Ill. Rev. Stat., Ch. 70, Sec. 52(1), 1975, excluding liability under the Parental Responsibility Law where the minor is under custody order under the “Juvenile Court Act.” See, Vallery v. State, 31 Ill.Ct.Cl. 187. Based on this, it is hereby ordered that the motion of the Respondent for summary judgment, be and the same is hereby granted.